Citation Nr: 1215427	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1960.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's claims of service connection for a bilateral hearing loss disability and tinnitus; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the August 2005 rating decision raises a reasonable possibility of substantiating the claims of service connection for a bilateral hearing loss disability and tinnitus.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied the Veteran's claims of service connection for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claims - or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran - cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claims to Reopen 

In an August 2005 rating decision, the RO denied service connection for a bilateral hearing loss disability and tinnitus.  Although the Veteran filed a notice of disagreement in September 2005 and a statement of the case was subsequently issued in May 2006, the Veteran did not perfect his appeal by filing a VA Form 9,  Appeal to Board of Veterans' Appeals, or equivalent form.  See 38 U.S.C.A. § 7105 (West 2002).  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The August 2005 rating decisions is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in July 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments which were negative for complaints or treatment for any of the either disability.  The evidence also included a July 2005 VA audiological examination report, which reflected hearing loss disability in the left ear for VA compensation purposes and normal hearing in the right ear.  The examiner opined that it was not as likely as not that hearing loss in the left ear occurred during or as a result of active duty due to the reports shortly after service showing normal audiometric thresholds through 4000 hertz after service.  He also indicated that hearing loss in the right ear did not occur in or as a result of service as the Veteran did meet the criteria for hearing loss in the right ear.  As to tinnitus, the examiner found that it was not as likely as not that it occurred in or as a result of service.  The examiner's rationale was that the reported tinnitus was not consistent with acoustic trauma and was not different than normally occurring tinnitus, there was no evidence of tinnitus in service treatment records, and the Veteran reported the onset of tinnitus was 20 years before, which would have been after service discharge.  

In denying the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus in August 2005, the RO found that there was no evidence of either disability in service and deferred to the VA examination report findings cited above.  In essence, the RO determined that neither a hearing loss disability nor tinnitus occurred in or was aggravated by service.  

To reopen the claims, the new evidence must show that the Veteran currently has a bilateral hearing loss disability and/or tinnitus related to service.   

Pertinent evidence received since the August 2005 rating decision for the claims of service connection includes a June 2009 letter from N.D.B., M.D. noting that the Veteran's sensory hearing loss is secondary to military noise exposure.  Additionally, the new evidence includes the Veteran's statements as to exposure to loud noise during active duty and in the reserves resulting in his current hearing disabilities. 

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as symptoms of decreased hearing acuity and tinnitus, which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With the Veteran's statements, there is now evidence of an in-service event, exposure to acoustic trauma.  Additionally, the private medical letter provides a nexus between hearing loss and service.  This evidence is sufficient to reopen the claims as they were not previously of record and they raise reasonable possibilities of substantiating the claims of service connection for a hearing loss disability and tinnitus.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claims are reopened.
  

ORDER

New and material evidence to reopen the claim of service connection for a bilateral hearing loss disability, to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for tinnitus, to this limited extent, the appeal is granted.


REMAND

A remand for further evidentiary development is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The record reflects that the Veteran served in the reserves following service.   However, the exact dates of his reserve service are unknown, as are the dates for the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). On remand, all of the Veteran's reserve duty dates, including ACDUTRA and INACDUTRA dates should be ascertained, as well as any outstanding corresponding service treatment and personnel records.  

The Board notes that the Veteran is competent and credible with regards to his contention that he was exposed to acoustic trauma as he is competent to attest to such an experience as it capable of lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

As outlined above, the Veteran was provided a VA examination in July 2005.  However, the Board notes that this examination report was rendered prior to the submission of Dr. B's opinion providing a positive nexus between service and current hearing loss disability, and the examiner did not take into account this evidence when rendering his opinion.  Once the Veteran's reserve duty dates are obtained, along with any additional evidence obtained, the claims folder should be forwarded to a VA examiner to address the etiology of any current hearing loss disability and tinnitus, to include determining whether conceded in-service noise exposure could have caused the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993); See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), as well as the service department, or any other official channel as necessary, and ascertain the Veteran's reserve dates and verify the beginning and ending dates of each period of the Veteran's ACDUTRA therein, if any. All records and/or responses received should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder. 

2.  Obtain all outstanding service treatment and personnel records, to specifically include any dated during the ACDUTRA periods identified in the action paragraph above.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Forward the claims folder, to include all evidence obtained as a result of this remand, to a VA examiner to review and provide an opinion as to the etiology of any current hearing loss disability and tinnitus. 

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran currently has hearing loss in either or both ears.  He/she should also determine whether there is a 50 percent probability or greater that any current hearing loss disability (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) was aggravated beyond the natural progression of the disability during a period of active service or ACDUTRA; or (3) is due to an injury (to include acoustic trauma) during a period of INACDUTRA. 

Additionally, the examiner should specifically state whether there is a 50 percent probability or greater that the Veteran's current tinnitus (1) had its onset during a period a period of active service or ACDUTRA or otherwise etiologically related to a period of active duty of ACDUTRA; (2) was aggravated beyond the natural progression of the disability during a period of active service or ACDUTRA; or (3) is due to an injury (to include acoustic trauma) during a period of INACDUTRA. 

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding acoustic trauma during service and the onset of the disabilities reported by the Veteran, as well the competent and credible lay testimony regarding the continuity of symptoms since service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


